ON MOTION FOR REHEARING

PER CURIAM.
We grant Rubin Long a/k/a Olusequn B. Falodun’s motion for rehearing, withdraw our prior opinion and substitute the following opinion.
We affirm the trial court’s order denying post-conviction relief. As in Major v. State, 790 So.2d 550 (Fla. 3d DCA 2001), we certify that we have passed on the following question of great public importance:
WHETHER THE TRIAL COURT OR COUNSEL HAVE A DUTY TO ADVISE A DEFENDANT THAT HIS PLEA IN A PENDING CASE MAY HAVE SENTENCE ENHANCING CONSEQUENCES IF THE DEFENDANT COMMITS A NEW CRIME IN THE FUTURE?
Affirmed; question certified.